Sakane								:	DECISION ON

Serial No. 15/552,283						:	PETITION

Filed:	August 20, 2017						:
For:   SURFACE-MODIFIED IRON-BASED OXIDE
          MAGNETIC PARTICLE POWDER, AND METHOD
          FOR PRODUCING SAME

This is a response to reset period for reply and is being considered as a PETITION UNDER RULE 37 C.F.R. 1.181(a) filed January 22, 2021.  A final rejection was mailed on December 8, 2020. 

Applicant asserts that the existence of the Office Action was learned on January 22, 2021 when a status check on this application was performed via PAIR. In support of the fact that the Office Action was not received, Applicants has provided the following as an attachment to the petition request. 

1) The mail logs from December 8, 2020 (mail date of the Office Action), to January 22, 2021 (date of discovery).  An inspection of this mail log will reveal that the Office Action was not received from its mailing date to the date of discovery.

 2) Pages from a docket report showing action due dates between March 7, 2021 and March 9, 2021. An inspection of this docket report will reveal that the 3-month due date of March 8, 2021 is not listed on the docket report.

DECISION

The petition is GRANTED.  
 











/MARK F. HUFF/___________________

Mark F. Huff, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

CLARK & BRODY1700 Diagonal RoadSuite 310Alexandria VA VIRGINIA 22314